DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 21, 32, and 37 have been amended.
Claims 23-24 have been cancelled.
Claims 21-22, and 25-40 are still pending for consideration.
Response to Arguments
Applicant's arguments filed Dec 06, 2022 have been fully considered but they are not persuasive. 
 On page 2 of the” Remarks”, applicant asserts “For example, the prior art fails to disclose or suggest, inter alia, a "determining, by machine learning, a HER2 score for each tile, based on immunohistochemistry (IHC), on a scale of 0, 1+, 1+ to 2+, 2+, and/or 3+;" as recited in independent claim 21 (and previously cited in canceled claim 24)…. Neither this paragraph, nor any other paragraph in Chukka discloses utilizing machine learning techniques. In contrast, Chukka discloses determining a binned HER2 score using measured expressions of HER2 combined with an algorithm (see Chukka para [0101])”.

Response: Examiner respectfully disagree with applicant’s argument. It should be noted that Barnes et al., the primary reference, was cited to teach determining a HER2 score for each tile by machine learning, based on immunohistochemistry (IHC) (para [0046] This data is used to determine a score for each slide by slide score generation module 113. For example, automated image analysis algorithms interpret each one of the IHC slides in the series to detect tumor nuclei that are positively and negatively stained for a particular biomarker, such as Ki67, ER, PR, HER2, etc. Based on the detected positive and negative tumor nuclei, various slide level scores such as marker percent positivity, H-scores, regional heterogeneity, etc. may be computed using one or more of a plurality of methods [0073] Tissue object-based machine learning system for automated scoring of digital whole slides”, at least some embodiments of the disclosed technology are directed to imaging systems for automatically interpreting and scoring tissue specimen slides, for example, specimens stained with an immunohistochemical (IHC) assay) see also para [0078] The tissue region is then segmented into tiles and classification and nuclei counting algorithms are performed with respect to each tile that contains tissue. Additionally, a composite score can be obtained based at least in part on the image tiles containing tissue).

Secondary reference Chukka is relied upon to teach a HER2 score on a scale of 0, 1+, 1+ to 2+, 2+, and/or 3+ (para [0312] For each FOV for HER2, a binned score (on a sale of 0-3) is determined. For example, for each FOV, a binned score between 0 and 3 can be assigned to the staining based on evaluation of the FOV. A four-point scale can be used to describe the immunostaining of membrane surrounding a nucleus for HER2, as follows: 0, negative; 1, weak positivity; 2, moderate positivity; and 3+, strong positivity, for example as shown in Table 2).  Additionally, contrary to applicant’s assertion, Chukka et al. does indeed suggest machine learning through disclosure of classification performed with reference to a model from training i.e., machine learning technique.

    PNG
    media_image1.png
    107
    492
    media_image1.png
    Greyscale

 
Therefore, applicant’s argument is not persuasive.
Applicant’s arguments focused mainly on claim 1 as amended, and the rest of the arguments with respect to remaining claims stand and fall with claim 1. Nevertheless, applicants’ arguments have been considered but are moot because the revised grounds of rejection are necessary to reflect the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 25-26, 29-31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 20170270666 A1) in view of Chukka et al. (US20220051804).
Regarding claim 21, Barnes et al. teaches a computer-implemented method for analyzing a plurality of digital images corresponding to a pathology specimen (see Abstract, para [0007]; “an computational pathology system, where a digital pathology system is used to digitizing cancer biopsy tissue samples followed with using image analysis workflow methods for analyzing the digitized tissue slides and statistical analysis methods to correlate the obtained biomarker expressions in the tissue samples with the patient survival outcome information to construct and clinical use a prognostic model for a prognostic and predictive evaluation of cancer tissue samples”), comprising: receiving the plurality of digital images of the pathology specimen (see para [0077]; “The system, in some embodiments, can receive a digitized image of data associated with an input slide with a sample from a subject”); determining, by a machine learning system (see  para [0040]; “As with the training dataset, the same set of image analysis algorithms and tools are used to analyze and output the required set of slide level scores from the patient individual marker tissue slides to compute the risk stratification score”, see also para [0073]; “Exemplary scoring algorithms are described herein. For example, from the WO2014140085A1 application titled “Tissue object-based machine learning system for automated scoring of digital whole slides”, at least some embodiments of the disclosed technology are directed to imaging systems for automatically interpreting and scoring tissue specimen slides, for example, specimens stained with an immunohistochemical (IHC) assay”), a human epidermal growth factor receptor 2 (HER2) biomarker expression level prediction for the plurality of digital images (see para [0086]; “such a method includes selecting in a breast cancer sample obtained from the subject at least two different fields of view (FOVs) for each of estrogen receptor (ER), human epidermal growth factor receptor 2 (HER2), Ki-67 and progesterone receptor (PR), wherein the sample is detectably labeled with antibodies for each of ER, HER2, Ki-67 and PR; measuring ER, HER2, Ki-67 and PR protein expression in each of the selected FOV” see para [0083]; “measuring protein expression for the biomarker in the digital fields of view; measuring heterogeneity of measured protein expression for the biomarker among the plurality of digital fields of view; and outputting measured protein heterogeneity for the biomarker”), the machine learning system having been trained by processing a plurality of training images (see Fig. 3, para [0073]; “the system can have a classifier that was trained based at least in part on a set of training or reference slides for each marker, for example a biomarker. The set of training slides for a marker can represent all desired data variability. Different sets of slides can be used to train a classifier for each marker. Accordingly, for a single marker, a single classifier is obtained after training. Since there is variability between the image data obtained from different markers, a different classifier can be trained for each different biomarker so as to ensure better performance on unseen test data, where the biomarker type of the test data will be known. The trained classifier can be selected based at least in part on how best to handle training data variability, for example, in tissue type, staining protocol, and other features of interest, for slide interpretation”); wherein determining the HER2 biomarker expression level prediction includes: breaking each of the plurality of digital images into a plurality of tiles (see para [0078]; “The tissue region is then segmented into tiles and classification and nuclei counting algorithms are performed with respect to each tile that contains tissue. Additionally, a composite score can be obtained based at least in part on the image tiles containing tissue. Though the underlying methodology for detecting, counting, and classifying cells in a given image are similar in that the image may be a user annotated region or an automatically obtained tile in the whole slide image after AoI detection”), determining a HER2 score for each tile by machine learning, based on immunohistochemistry (IHC) ( see para [0046]; “This data is used to determine a score for each slide by slide score generation module 113. For example, automated image analysis algorithms interpret each one of the IHC slides in the series to detect tumor nuclei that are positively and negatively stained for a particular biomarker, such as Ki67, ER, PR, HER2, etc. Based on the detected positive and negative tumor nuclei, various slide level scores such as marker percent positivity, H-scores, regional heterogeneity, etc. may be computed using one or more of a plurality of methods “ see also para [0073]; “Tissue object-based machine learning system for automated scoring of digital whole slides”, at least some embodiments of the disclosed technology are directed to imaging systems for automatically interpreting and scoring tissue specimen slides, for example, specimens stained with an immunohistochemical (IHC) assay”), and outputting, based on the HER2 biomarker expression level prediction, the determined expression level of an HER2 score (see para [0040]; “As with the training dataset, the same set of image analysis algorithms and tools are used to analyze and output the required set of slide level scores from the patient individual marker tissue slides to compute the risk stratification score”). Although, Barnes et al.  disclose determining, by machine learning, a HER2 score for each tile, based on immunohistochemistry (IHC), but does not specifically disclose on a scale of 0, 1+, 1+ to 2+, 2+, and/or 3+. Barnes et al also does not teach as further claimed, but 
Chukka et al. teach determining, a HER2 score for each tile, based on immunohistochemistry (IHC), on a scale of 0, 1+, 1+ to 2+, 2+, and/or 3+ (see para [0086]; “The method includes determining an IHC4 score via measured expression for each of ER, Ki-67, PR, and HER2 112, for example by determining or measuring a percent positivity for each of PR and Ki-67, a binned score for HER2 (for example on a typical 0 to 3 scale to represent the intensity, wherein 0 is assigned to negative staining, 3 being assigned to very intensely stained samples), and an H-score for ER”); and aggregating predictions associated with the HER2 scores of the tiles into a part level HER2 prediction (see para [0138]; “protein heterogeneity refers to the spatial variation of histochemical and molecular staining patterns, such as the staining patterns for breast cancer biomarkers ER, HER2, Ki-67 and PR in a breast cancer sample and is sometimes called simply “heterogeneity” herein. For example, heterogeneity increases with the variability of level of biomarkers at different locations within a single sample. Heterogeneity can be an indicator of the spatial variation of tumor aggressiveness and/or growth patterns that can be correlated with an aggregated clinical phenotype (e.g., a tumor likely to recur)”) .Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chukka et al. in order to determine an overall positively stained nucleus count as needed (see para [0086]). 
Regarding claim 22, the rejection of claim 21 is incorporated herein.
Barnes et al. in the combination further teach  wherein determining, by the machine learning system, the HER2 biomarker expression level prediction further comprises: analyzing histologic (see para [0008]; “The tissue slides may be processed according to a specific staining protocol, digitized on a bright field or fluorescent microscopic or whole slide scanner, and analyzed using automated image analysis algorithms to quantify stains or biomarker expressions in the tissue slides”) and immunohistochemistry (IHC) patient samples to characterize one or more constellations of morphologic features that distinguish HER2 biomarker levels (see para [0081]; “wherein the slide image processing tool is operable to calculate an immunohistochemistry combination score based on the slide images and fields of view within the slide images; wherein the slide image processing tool is operable to calculate one or more heterogeneity scores based on the slide images and selections of fields of view within the slide images; and a prognosis tool operable to accept the immunohistochemistry combination score and the one or more heterogeneity scores as input and output an indication of whether cancer is likely to recur in the subject”).
Regarding claim 25, the rejection of claim 21 is incorporated herein.
Chukka et al. in the combination further teach wherein determining the HER2 biomarker expression level prediction comprises: predicting at a tile level, by the machine learning system, a probability of a presence of one or more HER2 biomarkers at a level of HER2-low, HER2-high, 0, 1, 2, or 3 (see para [0221]; “the H-score can be calculated by summing, for the bins, the product of the percentage (e.g., percentage of cell count, such as the number of cells in a bin divided by the total number of cells) of cells in a bin by the respective intensity level associated with the bin. In an arrangement that has four bins, 0-3, the H-score will range from 0-300. The maximum score in such an arrangement is achieved if all (100%) of the cells are of intensity 3 (e.g., 0×0+0×1+0×2+100×3=300). Thus, the percentage can be treated as a whole number rather than a fraction (e.g., 50%=50). The intensity level associated with a bin can be the numerical portion of an intensity designator (e.g., 2+ is treated as 2)”); computing, based on the predicted probability of HER biomarkers, a part level score; outputting, based on the part level score, a plurality of HER2 score predictions (see para [0249]; “Biomarkers that can be used can include combinations of one or more of the biomarkers used as part of the IHC combination score (e.g., ER, PR, Ki-67 and HER2). Any of the other examples herein can be modified accordingly (e.g., to obtain fields of view, calculate heterogeneity scores, or the like)”, see also para [0097]; “The calculation of the binary score for HER2 can include determining the binned score (which is related to the completeness of the cell membrane staining and the intensity of stained cell membrane) for the HER2 slide (e.g., based on the fields of view). The binned score for the combined FOVs will be a 0, 1, 2, or 3 as described herein. 0 or 1 are considered negative (0 for the binary score), and 2 or 3 are considered positive (1 for the binary score). Thus, a binary score is calculated for HER2. Alternatively, scores for the FOVs can be combined (e.g., averaged, average and rounded, or the like) to determine an overall score for HER2”); and aggregating the HER2 score predictions across the plurality of tiles to classify cancer probability in one or more of the plurality of tiles (see para [0079]; “Provided herein are methods of prognosing breast cancer, such as early stage breast cancer, in a subject. In some examples, the breast cancer is known to be estrogen receptor positive (ER+), progesterone receptor positive (PR+), and human epidermal growth factor receptor 2 negative (HER2-) or human epidermal growth factor receptor 2 positive (HER2+). For example, the methods can be used to determine the likely aggressiveness of the cancer, or the likelihood that the cancer will recur”).
Regarding claim 26, the rejection of claim 21 is incorporated herein.
Chukka et al. in the combination further teach wherein determining the HER2 biomarker expression level prediction comprises: predicting at a tile level, by the machine learning system, a probability of a presence of HER2 biomarkers at a level of HER2-low, HER2-high, 0, 1, 2, or 3 ( see para [0097]; “The calculation of the binary score for HER2 can include determining the binned score (which is related to the completeness of the cell membrane staining and the intensity of stained cell membrane) for the HER2 slide (e.g., based on the fields of view). The binned score for the combined FOVs will be a 0, 1, 2, or 3 as described herein. 0 or 1 are considered negative (0 for the binary score), and 2 or 3 are considered positive (1 for the binary score). Thus, a binary score is calculated for HER2. Alternatively, scores for the FOVs can be combined (e.g., averaged, average and rounded, or the like) to determine an overall score for HER2.”) see also see para [0221]; “the H-score can be calculated by summing, for the bins, the product of the percentage (e.g., percentage of cell count, such as the number of cells in a bin divided by the total number of cells) of cells in a bin by the respective intensity level associated with the bin. In an arrangement that has four bins, 0-3, the H-score will range from 0-300. The maximum score in such an arrangement is achieved if all (100%) of the cells are of intensity 3 (e.g., 0×0+0×1+0×2+100×3=300). Thus, the percentage can be treated as a whole number rather than a fraction (e.g., 50%=50). The intensity level associated with a bin can be the numerical portion of an intensity designator (e.g., 2+ is treated as 2)”); classifying, based on the probability, HER2 biomarkers as positive at levels of approximately 1 to 2 (see para [0203]; “nuclei can be classified for purposes of calculating the binned HER2 score. For example, cells can be classified as stained and counter stained, based on saturation, intensity, and red and blue color information in each cell from the image. Saturation and intensity information can be used to distinguish dark gray cells so they can be classified as stained instead of non-stained” see also para [0097]; “The binned score for the combined FOVs will be a 0, 1, 2, or 3 as described herein. 0 or 1 are considered negative (0 for the binary score), and 2 or 3 are considered positive (1 for the binary score). Thus, a binary score is calculated for HER2. Alternatively, scores for the FOVs can be combined (e.g., averaged, average and rounded, or the like) to determine an overall score for HER2”); and determining a recommended treatment decision to administer one or more anti- HER2 antibodies based on the classifying of the HER2 biomarkers being positive (see para [0332]; “a prognosis, prediction and/or treatment recommendation based on the output value is communicated to interested parties as soon as possible after the assay is completed and the prognosis is generated. The results and/or related information may be communicated to the subject by the subject's treating physician”), the one or more anti-HER2 antibodies comprising trastuzumab (see para [0058]; “Human epidermal growth factor receptor 2 (HER2): A member of the ErbB protein family, which is a proto-oncogene located at the long arm of human chromosome 17(17q11.2-q12). Approximately 25-30% of breast cancers have an amplification of the HER2/neu gene or overexpression of its protein product, referred to as “HER2 positive” (HER2+). HER2+ patients can receive the monoclonal antibody trastuzumab (Herceptin) as a therapy for breast cancer”).
Regarding claim 30, the rejection of claim 21 is incorporated herein.
Barnes et al. in the combination further teach wherein the plurality of digital images are stained using Hematoxylin and Eosin (H&E) (see para [0009]; “Digitized whole slide images of serial section tissue slides are stained with the desired set of histopathological assays (H&E, IHC) utilizing either simplex or multiplex methodologies to evaluate the tumor and immune marker expressions in the tissue”). 
Regarding claim 31, the rejection of claim 21 is incorporated herein.
Barnes et al in the combination further teach wherein the pathology specimen is a breast cancer specimen (see para [0037]; “The subject disclosure presents systems and computer-implemented methods for providing reliable risk stratification for early-stage breast cancer patients by providing a prognostic model to predict a recurrence risk of the patient and to categorize the patient into a high or low risk group”).
Claims 27-28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. in view of Chukka et al. as applied in claims above, and further in view of Donovan et al. (US20110040544).
Regarding claim 27, the rejection of claim 26 is incorporated herein.
Chukka et al. in the combination further teach further comprising: upon determining that the probability of the tiles is greater than a predetermined threshold (see para [0174]; “In the example, an input field-of-view 1310 is shown. However, such analysis can be performed for multiple fields of view, one or more tiles of the slide, the entire slide, or any other input image” see also para [0095]; “the H-score (which reflects the intensity of the stained cells and the number of stained cells for an individual slide) for the ER slide (or tissue section) is calculated, for example. Such a score can be based on the FOVs taken together collectively. In exemplary embodiments, a numerical scale (e.g., 0-300) is used for the H-score. For cells (e.g., in the fields of view) that have been positively stained, the intensity is determined. Such intensity can be determined via an algorithm, compared to a threshold, and assigned a bin number. Such a bin number can be for example, 0, 1, 2, or 3. As a result, there will be a count of nuclei (i.e., cells) in each bin. The bin counts can be used to calculate the H-score”). The combination of Barnes et al., and Chukka et al. as a whole does not teach as further claimed, but
Donovan et al. teach outputting that one or more of the tiles identify an invasive cancer (see para [0034]; “"Her2 status", in routine practice, include immunohistochemistry and fluorescent in situ hybridization (FISH) Immunohistochemistry is used as a screening method to determine the level of Her2 protein expression in breast cancers and Her2 immunohistochemical results are generally expressed in a four-scale scoring system ranging from 0 to 3+. Scoring criteria in this system comprise percentage of positive tumor cells and quality of staining including intensity of staining and type of membrane staining. According to clinical trials, expert consensus and US Food and Drug Administration (FDA) and the recent American Society of Clinical Oncology/College of American Pathologists (ASCO/CAPS) recommendations, 4 an invasive breast cancer with an Her2 3+ score is considered a positive Her2 tumor, ie, the patient is eligible for Trastuzumab therapy”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Donovan et al. in order to determine if a patient need Trastuzumab therapy (see para [0034]).
Regarding claim 28, the rejection of claim 27 is incorporated herein.
Donovan et al. in the combination further teach wherein the predetermined threshold is based on an area under a receiver operating characteristic curve value for a prediction of HER2 scores (see para [0070]; “TAB250 (Her2-ECD), c-erb B2 (Her2) and phosphorylated Her 2 (pHer2) in which the AUC (area under the ROC curve for the test or assay) is at least 0.60, desirably at least 0.65, more desirably at least 0.70, preferably at least 0.75, more preferably at least 0.80, and most preferably at least 0.85”).
Regarding claim 40, the rejection of claim 39 is incorporated herein.
Chukka et al. in the combination further teach the operations further comprising: upon determining that the probability of the tiles are greater than a predetermined threshold (see para [0174]; “In the example, an input field-of-view 1310 is shown. However, such analysis can be performed for multiple fields of view, one or more tiles of the slide, the entire slide, or any other input image” see also para [0095]; “the H-score (which reflects the intensity of the stained cells and the number of stained cells for an individual slide) for the ER slide (or tissue section) is calculated, for example. Such a score can be based on the FOVs taken together collectively. In exemplary embodiments, a numerical scale (e.g., 0-300) is used for the H-score. For cells (e.g., in the fields of view) that have been positively stained, the intensity is determined. Such intensity can be determined via an algorithm, compared to a threshold, and assigned a bin number. Such a bin number can be for example, 0, 1, 2, or 3. As a result, there will be a count of nuclei (i.e., cells) in each bin. The bin counts can be used to calculate the H-score”).
Donovan et al. in the combination further teach outputting that one or more of the tiles identify an invasive cancer (see para [0034]; According to clinical trials, expert consensus and US Food and Drug Administration (FDA) and the recent American Society of Clinical Oncology/College of American Pathologists (ASCO/CAPS) recommendations, 4 an invasive breast cancer with an Her2 3+ score is considered a positive Her2 tumor, ie, the patient is eligible for Trastuzumab therapy”), wherein the predetermined threshold is based on an area under a receiver operating characteristic curve value for a prediction of HER2 scores (see para [0070]; “TAB250 (Her2-ECD), c-erb B2 (Her2) and phosphorylated Her 2 (pHer2) in which the AUC (area under the ROC curve for the test or assay) is at least 0.60, desirably at least 0.65, more desirably at least 0.70, preferably at least 0.75, more preferably at least 0.80, and most preferably at least 0.85”).
Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. in view of Chukka et al. as applied in claims above, and further in view of Ha. (US 20200372636 A1).

Regarding claim 29, the rejection of claim 21 is incorporated herein. The combination of Barnes et al., and Chukka et al. as a whole does not teach as further claimed, but
Ha teach wherein determining the HER2 biomarker expression level prediction comprises using classifier training with a convolutional neural network (CNN) to predict a probability that cancer is present in tiles created from the plurality of digital images (see para [0054]; “Similarly, HER2-positive, and triple-negative tumors achieved significantly higher pCR, compared to the luminal A subtype using the exemplary CNN”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ha in order to extract high-level information from raw input images using several non-linear modules to amplify important features for image discrimination and classification (see para [0054]).

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. in view of Chukka et al. 
Regarding claim 32, Barnes et al. teaches a system for analyzing a plurality of digital images corresponding to a pathology specimen, comprising: at least one memory storing instructions; and at least one processor configured to execute instructions to perform operations (see para [0041]; “System 100 comprises a memory 110, which stores a plurality of processing modules or logical instructions that are executed by processor 105 coupled to computer 101. Besides processor 105 and memory 110, computer 101 also includes user input and output devices such as a keyboard, mouse, stylus, and a display/touchscreen. As will be explained in the following discussion, processor 105 executes logical instructions stored on memory 110, performing image analysis and other quantitative operations resulting in an output of results to a user operating computer 101 or via a network”) comprising: receiving the plurality of digital images of the pathology specimen (see para [0077]; “The system, in some embodiments, can receive a digitized image of data associated with an input slide with a sample from a subject”); determining, by a machine learning system (see  para [0040]; “As with the training dataset, the same set of image analysis algorithms and tools are used to analyze and output the required set of slide level scores from the patient individual marker tissue slides to compute the risk stratification score”, see also para [0073]; “Exemplary scoring algorithms are described herein. For example, from the WO2014140085A1 application titled “Tissue object-based machine learning system for automated scoring of digital whole slides”, at least some embodiments of the disclosed technology are directed to imaging systems for automatically interpreting and scoring tissue specimen slides, for example, specimens stained with an immunohistochemical (IHC) assay”), a human epidermal growth factor receptor 2 (HER2) biomarker expression level prediction for the plurality of digital images (see para [0086]; “such a method includes selecting in a breast cancer sample obtained from the subject at least two different fields of view (FOVs) for each of estrogen receptor (ER), human epidermal growth factor receptor 2 (HER2), Ki-67 and progesterone receptor (PR), wherein the sample is detectably labeled with antibodies for each of ER, HER2, Ki-67 and PR; measuring ER, HER2, Ki-67 and PR protein expression in each of the selected FOV” see para [0083]; “measuring protein expression for the biomarker in the digital fields of view; measuring heterogeneity of measured protein expression for the biomarker among the plurality of digital fields of view; and outputting measured protein heterogeneity for the biomarker”), the machine learning system having been trained by processing a plurality of training images (see Fig. 3, para [0073]; “the system can have a classifier that was trained based at least in part on a set of training or reference slides for each marker, for example a biomarker. The set of training slides for a marker can represent all desired data variability. Different sets of slides can be used to train a classifier for each marker. Accordingly, for a single marker, a single classifier is obtained after training. Since there is variability between the image data obtained from different markers, a different classifier can be trained for each different biomarker so as to ensure better performance on unseen test data, where the biomarker type of the test data will be known. The trained classifier can be selected based at least in part on how best to handle training data variability, for example, in tissue type, staining protocol, and other features of interest, for slide interpretation”), predicting at a tile level of plurality of digital images, by machine learning system, a probability of a presence of HER2 biomarkers (see para [0046] ;“This data is used to determine a score for each slide by slide score generation module 113. For example, automated image analysis algorithms interpret each one of the IHC slides in the series to detect tumor nuclei that are positively and negatively stained for a particular biomarker, such as Ki67, ER, PR, HER2, etc. Based on the detected positive and negative tumor nuclei, various slide level scores such as marker percent positivity, H-scores, regional heterogeneity, etc. may be computed using one or more of a plurality of methods” see also para [0073]; “Tissue object-based machine learning system for automated scoring of digital whole slides”, at least some embodiments of the disclosed technology are directed to imaging systems for automatically interpreting and scoring tissue specimen slides, for example, specimens stained with an immunohistochemical (IHC) assay)”). Although, Barnes disclose predicting at a tile level of plurality of digital images, by machine learning system, a probability of a presence of HER2 biomarkers, but, does not specifically disclose at a level of HER2-low, HER2- high, 0, 1, 2, or 3. Barnes et al. also does not teach as further claimed, but
Chukka et al. teach predicting at a tile level of plurality of digital images, a probability of a presence of HER2 biomarkers at a level of HER2-low, HER2- high, 0, 1, 2, or 3 (see para [0305]; “The presence of detectable signal above background or control levels indicates the presence of a target peptide (e.g., ER, HER2, Ki-67 and PR protein) in the sample. The value obtained for the test breast cancer sample can be compared to a reference value, such as a reference value representing a value or range of values expected. In some examples, the reference is a sample possessing a known or expected amount of ER, HER2, Ki-67 and PR protein”) see also see para [0221]; “the H-score can be calculated by summing, for the bins, the product of the percentage (e.g., percentage of cell count, such as the number of cells in a bin divided by the total number of cells) of cells in a bin by the respective intensity level associated with the bin. In an arrangement that has four bins, 0-3, the H-score will range from 0-300. The maximum score in such an arrangement is achieved if all (100%) of the cells are of intensity 3 (e.g., 0×0+0×1+0×2+100×3=300). Thus, the percentage can be treated as a whole number rather than a fraction (e.g., 50%=50). The intensity level associated with a bin can be the numerical portion of an intensity designator (e.g., 2+ is treated as 2)”); classifying, based on the probability, HER2 biomarkers as positive at one or more levels; and generating, based on classifying the HER2 biomarkers as positive see para [0203]; “nuclei can be classified for purposes of calculating the binned HER2 score. For example, cells can be classified as stained and counter stained, based on saturation, intensity, and red and blue color information in each cell from the image. Saturation and intensity information can be used to distinguish dark gray cells so they can be classified as stained instead of non-stained” see also para [0097]; “The binned score for the combined FOVs will be a 0, 1, 2, or 3 as described herein. 0 or 1 are considered negative (0 for the binary score), and 2 or 3 are considered positive (1 for the binary score). Thus, a binary score is calculated for HER2. Alternatively, scores for the FOVs can be combined (e.g., averaged, average and rounded, or the like) to determine an overall score for HER2”), a treatment recommendation comprising at least administration of one or more anti-HER2 antibodies (see para [0058]; “Human epidermal growth factor receptor 2 (HER2): A member of the ErbB protein family, which is a proto-oncogene located at the long arm of human chromosome 17(17q11.2-q12). Approximately 25-30% of breast cancers have an amplification of the HER2/neu gene or overexpression of its protein product, referred to as “HER2 positive” (HER2+). HER2+ patients can receive the monoclonal antibody trastuzumab (Herceptin) as a therapy for breast cancer”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chukka et al.  in order to distinguish dark gray cells so they can be classified as stained instead of non-stained. (see para [0305]). 
Regarding claim 33, the rejection of claim 32 is incorporated herein.
Chukka et al. et al. in the combination further teach wherein the operations further comprise: computing, based on the probability, a part level score; outputting, based on the part level score, a plurality of HER2 score predictions (see para [0249]; “Biomarkers that can be used can include combinations of one or more of the biomarkers used as part of the IHC combination score (e.g., ER, PR, Ki-67 and HER2). Any of the other examples herein can be modified accordingly (e.g., to obtain fields of view, calculate heterogeneity scores, or the like)”, see also para [0097]; “The calculation of the binary score for HER2 can include determining the binned score (which is related to the completeness of the cell membrane staining and the intensity of stained cell membrane) for the HER2 slide (e.g., based on the fields of view). The binned score for the combined FOVs will be a 0, 1, 2, or 3 as described herein. 0 or 1 are considered negative (0 for the binary score), and 2 or 3 are considered positive (1 for the binary score). Thus, a binary score is calculated for HER2. Alternatively, scores for the FOVs can be combined (e.g., averaged, average and rounded, or the like) to determine an overall score for HER2”); and aggregating the HER2 score predictions across the plurality of tiles to classify cancer probability in one or more of the plurality of tiles (see para [0079]; “Provided herein are methods of prognosing breast cancer, such as early stage breast cancer, in a subject. In some examples, the breast cancer is known to be estrogen receptor positive (ER+), progesterone receptor positive (PR+), and human epidermal growth factor receptor 2 negative (HER2-) or human epidermal growth factor receptor 2 positive (HER2+). For example, the methods can be used to determine the likely aggressiveness of the cancer, or the likelihood that the cancer will recur”).
Regarding claim 34, the rejection of claim 32 is incorporated herein.
Barnes et al in the combination further teach  wherein determining, by the machine learning system, the HER2 biomarker expression level prediction further comprises: analyzing histologic (see para [0008]; “The tissue slides may be processed according to a specific staining protocol, digitized on a bright field or fluorescent microscopic or whole slide scanner, and analyzed using automated image analysis algorithms to quantify stains or biomarker expressions in the tissue slides”) and immunohistochemistry (IHC) patient samples to characterize one or more constellations of morphologic features that distinguish HER2 biomarker levels (see para [0081]; “wherein the slide image processing tool is operable to calculate an immunohistochemistry combination score based on the slide images and fields of view within the slide images; wherein the slide image processing tool is operable to calculate one or more heterogeneity scores based on the slide images and selections of fields of view within the slide images; and a prognosis tool operable to accept the immunohistochemistry combination score and the one or more heterogeneity scores as input and output an indication of whether cancer is likely to recur in the subject”).
Regarding claim 35, the rejection of claim 32 is incorporated herein.
Barnes et al. in the combination further teach wherein the plurality of digital images are stained using Hematoxylin and Eosin (H&E) (see para [0009]; “Digitized whole slide images of serial section tissue slides are stained with the desired set of histopathological assays (H&E, IHC) utilizing either simplex or multiplex methodologies to evaluate the tumor and immune marker expressions in the tissue”) 
Regarding claim 36, the rejection of claim 32 is incorporated herein.
Barnes et al. in the combination further teach wherein the pathology specimen is a breast cancer specimen (see para [0037]; “The subject disclosure presents systems and computer-implemented methods for providing reliable risk stratification for early-stage breast cancer patients by providing a prognostic model to predict a recurrence risk of the patient and to categorize the patient into a high or low risk group”).
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. in view of Chukka et al.
Regarding claim 37, Barnes et al. teach a non-transitory computer-readable medium storing instructions that, when executed by a processor (see para [0080]; “Based on these methods, also provided are one or more non-transitory computer-readable media that include computer-executable instructions causing a computing system to perform the disclosed methods”), cause the processor to perform operations for analyzing a plurality of digital images corresponding to a pathology specimen (see para [0007]; “where a digital pathology system is used to digitizing cancer biopsy tissue samples followed with using image analysis workflow methods for analyzing the digitized tissue slides”), the operations comprising: receiving the plurality of digital images of the pathology specimen (see para [0077]; “The system, in some embodiments, can receive a digitized image of data associated with an input slide with a sample from a subject”); (see  para [0040]; “As with the training dataset, the same set of image analysis algorithms and tools are used to analyze and output the required set of slide level scores from the patient individual marker tissue slides to compute the risk stratification score”, see also para [0073]; “Exemplary scoring algorithms are described herein. For example, from the WO2014140085A1 application titled “Tissue object-based machine learning system for automated scoring of digital whole slides”, at least some embodiments of the disclosed technology are directed to imaging systems for automatically interpreting and scoring tissue specimen slides, for example, specimens stained with an immunohistochemical (IHC) assay”), a human epidermal growth factor receptor 2 (HER2) biomarker expression level prediction for the plurality of digital images (see para [0086]; “such a method includes selecting in a breast cancer sample obtained from the subject at least two different fields of view (FOVs) for each of estrogen receptor (ER), human epidermal growth factor receptor 2 (HER2), Ki-67 and progesterone receptor (PR), wherein the sample is detectably labeled with antibodies for each of ER, HER2, Ki-67 and PR; measuring ER, HER2, Ki-67 and PR protein expression in each of the selected FOV” see para [0083]; “measuring protein expression for the biomarker in the digital fields of view; measuring heterogeneity of measured protein expression for the biomarker among the plurality of digital fields of view; and outputting measured protein heterogeneity for the biomarker”), by analyzing histologic (see para [0008]; “The tissue slides may be processed according to a specific staining protocol, digitized on a bright field or fluorescent microscopic or whole slide scanner, and analyzed using automated image analysis algorithms to quantify stains or biomarker expressions in the tissue slides” examiner ) and immunohistochemistry (IHC) patient samples to characterize one or more constellations of morphologic features that distinguish HER2 biomarker levels (see para [0081]; “wherein the slide image processing tool is operable to calculate an immunohistochemistry combination score based on the slide images and fields of view within the slide images; wherein the slide image processing tool is operable to calculate one or more heterogeneity scores based on the slide images and selections of fields of view within the slide images; and a prognosis tool operable to accept the immunohistochemistry combination score and the one or more heterogeneity scores as input and output an indication of whether cancer is likely to recur in the subject”); see also para [0046]; “This data is used to determine a score for each slide by slide score generation module 113. For example, automated image analysis algorithms interpret each one of the IHC slides in the series to detect tumor nuclei that are positively and negatively stained for a particular biomarker, such as Ki67, ER, PR, HER2, etc. Based on the detected positive and negative tumor nuclei, various slide level scores such as marker percent positivity, H-scores, regional heterogeneity, etc. may be computed using one or more of a plurality of methods “ see also para [0073]; “Tissue object-based machine learning system for automated scoring of digital whole slides”, at least some embodiments of the disclosed technology are directed to imaging systems for automatically interpreting and scoring tissue specimen slides, for example, specimens stained with an immunohistochemical (IHC) assay”), and outputting, based on the HER2 biomarker expression level prediction, the determined expression level of an HER2 score (see para [0040]; “As with the training dataset, the same set of image analysis algorithms and tools are used to analyze and output the required set of slide level scores from the patient individual marker tissue slides to compute the risk stratification score”). Additionally, Barnes et al.  disclose determining, by machine learning, a HER2 score for each tile, based on immunohistochemistry (IHC), but does not specifically disclose on a scale of 0, 1+, 1+ to 2+, 2+, and/or 3+. Barnes et al also does not teach as further claimed, but 
Chukka et al. teach determining, a HER2 score for each tile, based on immunohistochemistry (IHC), on a scale of 0, 1+, 1+ to 2+, 2+, and/or 3+ (see para [0086]; “The method includes determining an IHC4 score via measured expression for each of ER, Ki-67, PR, and HER2 112, for example by determining or measuring a percent positivity for each of PR and Ki-67, a binned score for HER2 (for example on a typical 0 to 3 scale to represent the intensity, wherein 0 is assigned to negative staining, 3 being assigned to very intensely stained samples), and an H-score for ER”); and aggregating predictions associated with the HER2 scores of the tiles into a part level HER2 prediction (see para [0138]; “protein heterogeneity refers to the spatial variation of histochemical and molecular staining patterns, such as the staining patterns for breast cancer biomarkers ER, HER2, Ki-67 and PR in a breast cancer sample and is sometimes called simply “heterogeneity” herein. For example, heterogeneity increases with the variability of level of biomarkers at different locations within a single sample. Heterogeneity can be an indicator of the spatial variation of tumor aggressiveness and/or growth patterns that can be correlated with an aggregated clinical phenotype (e.g., a tumor likely to recur)”) .Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chukka et al. in order to determine an overall positively stained nucleus count as needed (see para [0086]). 
Regarding claim 38, the rejection of claim 37 is incorporated herein.
Barnes et al. in the combination further teach wherein the plurality of digital images are stained using Hematoxylin and Eosin (H&E) (see para [0009]; “Digitized whole slide images of serial section tissue slides are stained with the desired set of histopathological assays (H&E, IHC) utilizing either simplex or multiplex methodologies to evaluate the tumor and immune marker expressions in the tissue”). 
Regarding claim 39, the rejection of claim 37 is incorporated herein.
Barnes et al. in the combination further teach wherein determining the HER2 biomarker expression level prediction comprises: breaking each of the plurality of digital images into a plurality of sub-regions; creating a plurality of tiles from the plurality of sub-regions (see para [0078]; “The tissue region is then segmented into tiles and classification and nuclei counting algorithms are performed with respect to each tile that contains tissue. Additionally, a composite score can be obtained based at least in part on the image tiles containing tissue”); predicting at a tile level, by the machine learning system, (see para [0073]; “Tissue object-based machine learning system for automated scoring of digital whole slides….. Scoring of the tissue may be performed to predict and/or generate a prognosis for the tissue sample”). 
Chukka et al. in the combination further teach a probability of a presence of HER2 biomarkers at a level of HER2-low, HER2-high, 0, 1, 2, or 3 (see para [0305]; “The presence of detectable signal above background or control levels indicates the presence of a target peptide (e.g., ER, HER2, Ki-67 and PR protein) in the sample. The value obtained for the test breast cancer sample can be compared to a reference value, such as a reference value representing a value or range of values expected. In some examples, the reference is a sample possessing a known or expected amount of ER, HER2, Ki-67 and PR protein”) see also see para [0221]; “the H-score can be calculated by summing, for the bins, the product of the percentage (e.g., percentage of cell count, such as the number of cells in a bin divided by the total number of cells) of cells in a bin by the respective intensity level associated with the bin. In an arrangement that has four bins, 0-3, the H-score will range from 0-300. The maximum score in such an arrangement is achieved if all (100%) of the cells are of intensity 3 (e.g., 0×0+0×1+0×2+100×3=300). Thus, the percentage can be treated as a whole number rather than a fraction (e.g., 50%=50). The intensity level associated with a bin can be the numerical portion of an intensity designator (e.g., 2+ is treated as 2)”); classifying, based on the probability, HER2 biomarkers as positive at levels of approximately 1 to 2 (see para [0203]; “nuclei can be classified for purposes of calculating the binned HER2 score. For example, cells can be classified as stained and counter stained, based on saturation, intensity, and red and blue color information in each cell from the image. Saturation and intensity information can be used to distinguish dark gray cells so they can be classified as stained instead of non-stained” see also para [0097]; “The binned score for the combined FOVs will be a 0, 1, 2, or 3 as described herein. 0 or 1 are considered negative (0 for the binary score), and 2 or 3 are considered positive (1 for the binary score). Thus, a binary score is calculated for HER2. Alternatively, scores for the FOVs can be combined (e.g., averaged, average and rounded, or the like) to determine an overall score for HER2”); and determining a recommended treatment decision to administer one or more anti- HER2 antibodies based on the classifying the HER2 biomarkers being positive, (see para [0332]; “a prognosis, prediction and/or treatment recommendation based on the output value is communicated to interested parties as soon as possible after the assay is completed and the prognosis is generated. The results and/or related information may be communicated to the subject by the subject's treating physician”), the one or more anti-HER2 antibodies comprising trastuzumab (see para [0058]; “Human epidermal growth factor receptor 2 (HER2): A member of the ErbB protein family, which is a proto-oncogene located at the long arm of human chromosome 17(17q11.2-q12). Approximately 25-30% of breast cancers have an amplification of the HER2/neu gene or overexpression of its protein product, referred to as “HER2 positive” (HER2+). HER2+ patients can receive the monoclonal antibody trastuzumab (Herceptin) as a therapy for breast cancer”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668

/VU LE/            Supervisory Patent Examiner, Art Unit 2668